DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. Applicant argued that, “Firstly, regarding the rejection in view of Fenner, Applicant notes that Fenner does not teach or suggest a third layer between first and and second layers that is denser than the first and second layers. In contrast, Fenner explicitly discloses that "[t]he middle layer is formed of...a density which is lower than that of the upper and lower layers." Please see column 4, lines 54-56. Inasmuch as Fenner discloses a configuration that is opposite to that claimed, the combination of Fenner, Kaylor, and Gage does not yield the claimed configuration.”
This is not found persuasive. Kaylor, in Column 2; lines 3-5, states that the outer batts have lower densities and the inner bat has a higher density. Thus, even though Fenner does not teach the limitation, the secondary Kaylor reference does, as is set forth below. 
Applicant additionally argued, “Secondly, regarding the rejection in view of Kaylor and Gage, Applicant notes that neither Kaylor nor Gage teach or suggest a "first material [that] consists of a plurality of helically arranged thermoplastic resin filaments that each consist of a single material and are partially thermally bonded directly to at least one of the other thermoplastic resin filaments such that the thermoplastic resin filaments are randomly entangled with one another." In contrast, both Kaylor and Gage disclose filaments that are bonded together using a binder. Inasmuch as each of these references disclose filaments that are bonded together using a binder, the "material" of the layers in Kaylor and Gage do not "consist of" resin filaments that each "consist of" a single material, as claimed. 
This is not found persuasive. As has been discussed previously in this case, the binder fibers may be thermoplastic polyester resin filaments and the carrier fibers may also be thermoplastic polyester resin filaments. In that case, the fibers are all polyester and thus consisting of a single material. Just because the two fibers in Kaylor are deemed 'binder' and 'carrier' fibers does not actually mean that the fibers are different, which is the crux of the rejection which was affirmed by the board. Kaylor contemplates binder fibers of thermoplastic polyester, and carrier fibers of polyester. When the carrier fibers are modified to be thermoplastic polyester by an obvious change of material, as set forth in the previous rejection, then the carrier and binder fibers are of one type, and simply designated based  may be of different types, but they do not have to be of different types.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenner (US Patent 5022111) in view of Kaylor (US Patent 7238633) in view of Gage (US Patent 3417413).
  Regarding claim 3, Fenner teaches a multilayered cushion, comprising: a first layer of a first material (Figure 2; 12); a second layer of the first material (Figure 2; 15); a third layer (Figure 2; 14) of a second material between the first and second layers, wherein the second material is such that the third layer stiffer than the first layer and the second layer (column 4, lines 25-30 notes that the middle layer has the highest ILD which means it takes more force to displace the pad’s thickness, thus meaning more rigid and therefore more stiff than the outer layers). Kaylor teaches wherein the first material consists of a plurality of arranged thermoplastic resin filaments (Column 5; lines 42-62) that each consist of a single material and are partially thermally bonded directly to at least one of the other thermoplastic resin filaments such that the thermoplastic resin filaments are randomly entangled with one another (column 5; lines 45-47 describe the carrier fibers being made of thermoplastic polymer fibers such as polyester. Column 6; line 57 refers to the binder fibers as being polyester, thus also thermoplastic. Therefore, when both the binder and carrier fibers are formed of polyester, they the second material is denser than the first material (Column 2; lines 3-5). Gage teaches fibers being helically arranged (Column 4; lines 45-50). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fibers of Kaylor to be helically arranged as in Gage because a change in the shape of prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). Kaylor teaches polyester binder fibers (Column 6; 55-65). Polyester fibers can be thermoplastic or non thermoplastic. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the polyester binder fibers of Kaylor to be thermoplastic because of the advantages of thermoplastic materials including high strength and lightweight and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ416 (CCPA 1960). Kaylor teaches the second material is a thermoplastic polymer, such as polyester (Column 5; lines 43-63), however Kaylor does not specifically teach the second material is polyethylene terephthalate (PET). It would have been obvious to one of ordinary skill in the art at the time of invention to make the second material polyethylene terephthalate in order to reduce material costs, or more easily manufacture the material. The selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ416 (CCPA 1960).
 Regarding claim 13, Fenner teaches a multilayered cushion, comprising: a first layer and a second layer of a first material (Figure 2; 12 and 15); and a third layer (Figure 2; 14) of a second material between the first and second layers, wherein the second material is stiffer than the first material (Abstract). Kaylor teaches wherein the first layer and second layer are each that consist of a plurality of arranged filaments (Column 5; lines 42-62), each of the filaments being partially thermally bonded directly to at least one of the other filaments such that the filaments are randomly entangled with one another (column 5; lines 45-47 describe the carrier fibers being made of thermoplastic polymer fibers such as polyester. Column 6; line 57 refers to the binder fibers as being polyester, thus also thermoplastic. Therefore, when both the binder and carrier fibers are formed of polyester, they are all thermoplastic and each bat is formed entirely of thermoplastic fibers bonded together) and the second material has a density greater than the first material.
   Claims 7-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenner (US Patent 5022111) in view of Kaylor (US Patent 7238633) in view of Gage (US Patent 3417413).
Regarding claim 7, Kaylor teaches the third layer begins at a depth of substantially 2 inches below an upper surface of the first layer (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ402 (CCPA 1961). Kaylor teaches polyester binder fibers (Column 6; 55-65). Polyester fibers can be thermoplastic or non thermoplastic. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the polyester binder fibers of Kaylor to be thermoplastic because of the advantages of thermoplastic materials including high strength and lightweight and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ416 (CCPA 1960).
  Regarding claim 8, Kaylor teaches the first layer has a height of substantially 2 inches, the second layer has a height of substantially 2 inches, and the third layer has a height of substantially 0.5 inches (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961).
Regarding claim 9, Kaylor teaches the third layer begins at a depth of substantially 1 inch below an upper surface of the first layer (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ402 (CCPA 1961).
Regarding claim 10, Kaylor teaches the first layer has a height of substantially 1 inches, the second layer has a height of substantially 3 inches, and the third layer has a height of substantially 0.5 inches (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill I of the art. In re Reese, 290 F.2d 839, 129 USPQ402 (CCPA 1961).
Regarding claim 11, Kaylor teaches the third layer begins at a depth of substantially 3 inches below an upper surface of the first layer (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ402 (CCPA 1961).
  Regarding claim 12, Kaylor teaches the first layer has a height of substantially 3 inches, the second layer has a height of substantially 1 inches, and the third layer has a height of 
Regarding claim 14, Kaylor does not teach the first material has a density of 2.5 Ib/ft3 and wherein the second material has a density of 3.01 b/ft3 (Column 3; line 55 - Column 4; line 15). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layers to the specific densities claimed in order to cater to the user's specific desired comfort level and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ 402 (CCPA 1961).
Regarding claim 15, Kaylor teaches the third layer begins at a depth of substantially 2 inches below an upper surface of the first layer (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to change the height of any layer in order to adjust for specific user comfort desires, and the optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ402 (CCPA 1961).
  Regarding claim 16, Kaylor teaches the first layer has a height of substantially 2 inches, the second layer has a height of substantially 2 inches, and the third layer has a height of substantially 0.5 inches (Column 4; lines 55-60 "The thickness of each of the fiber batts 100, 200, 300 and of the multi density fiber seat back 400 can be any dimension suitable to achieve the desired characteristics of a furniture seating system."). In addition, it would be obvious to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MORGAN J MCCLURE/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/27/2021